— In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Queens County (Giaccio, J.), dated October 17, 1983, which denied its motion for summary judgment on the issue of liability, and for an order, inter alia, directing defendants to answer its interrogatories and comply with its demand for a bill of particulars.
Order modified, by deleting therefrom the provision denying that branch of plaintiff’s motion which sought an order, inter alia, directing defendants to answer its interrogatories and to comply with its demand for a bill of particulars, and substituting therefor a provision granting that branch of the motion, to the extent that defendants are directed to serve new answers to the interrogatories and a new bill of particulars. As so modified, order affirmed, without costs or disbursements. Defendants’ time to serve new answers to the interrogatories and a new bill of particulars is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry.
We find that defendants’ responses to the demand for a bill of particulars and to plaintiff’s interrogatories were inadequate. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.